Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 1 of 9

MEMORANDUM ENDORSEMENT

Vann v. Sudranski,
16 CV 7367 (VB)

 

The Court has received from plaintiff, who is proceeding pro se and in forma pauperis,
the attached motion, dated June 11, 2020, requesting appointment of pro bono counsel (Doc.
#171). The is plaintiff’s fourth request for appointment of pro bono counsel. (See Docs. ##5,
59, 140). In the instant motion, plaintiff states this case presents “several different” and
“complex” legal claims, and requires “discovery of documents and depositions.” (See Doc. #171
at ECF 2).

Plaintiff's request for the appointment of pro bono counsel is DENIED WITHOUT
PREJUDICE.

As an initial matter, discovery has been complete for over a year. (See Docs. ##135,
139). Accordingly, plaintiffs request for pro bono counsel because this case requires discovery
of documents and depositions is without merit.

Secondly, on June 4, 2020, the Court issued an Opinion and Order granting summary
judgment in defendants’ favor on plaintiff’s Eighth Amendment sexual abuse claim against C.O.
Sudranski, as well as plaintiff's Eighth Amendment excessive force and failure to intervene
claims against Lt. Hann. (See Doc. #170). Plaintiffs only claim that survived summary
judgment is his Eighth Amendment excessive force claim against C.O. Sudranski. (Id.).
Accordingly, plaintiff currently does not have “several different” and complex legal claims that
require adjudication. (See Doc. #171 at ECF 2).

Thirdly, the Court denied without prejudice plaintiffs three prior motions for
appointment of pro bono counsel. (See Docs. ##10, 60, 141). At those times, having considered:
the type and complexity of this case, the merits of plaintiff's claims, and plaintiffs ability to
present his case, the Court did not find any exceptional circumstances warranting appointment of
counsel, Again, the Court has considered the type and complexity of this case, the merits of
plaintiff's remaining claim, and plaintiff’s ability to present the case. At this time, and again, the
Court does not find any exceptional circumstances in plaintiffs case that would warrant the
appointment of counsel. See 28 U.S.C. § 1915(e)(1); Cooper v, A. Sargenti Co., 877 F.2d 170,
172 (2d Cir. 1989), In fact, plaintiff consistently has demonstrated his ability to present this
case.

The Clerk is directed to terminate plaintiff's motion. (Doc. #171).
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 2 of 9

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: June 17, 2020
White Plains, NY
SO ORDERED:

jul (G2

Vincent L, Briccetti
United States District Judge

 
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 3 of 9
Case 7:16-cv-07367-VB-LMS Document171 Filed 06/16/20 Page 1 of 7

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Pe I aap MN SNe Mh Mand ae WU i at CA OA ee Cine ON Ee ee debe a FE Oe ad Sd es ey ry he ere ee x
_Kouriookein Vann, ' MOTION FOR APPOINTHENT OF
COUNSEL
~against- Case No Oi 6 CV 7367

‘X. Sudranski, et al.
Respondents. |
x

Plalmtiig, Kourlockein Vann, Pursuant te §1975, xaquest
that, this court, appoint counsel to represent him in this case
for the following reason(s}:

$) Blaintiff is unable to afford counsel.

2) The issues involved in this casa are complex, possibly
with the need of an expart witness

3) The plaintiff has extremely limited access to the law
Library.

‘4) Over 30 days ago,. plaintiff's wrote numerous letters
to numerous attorneys, asking them to handle his case, but,
has only deniai replies, As shown with the original filing
to the court,

5) The eeetione, has vexy limited knowledge of the law,
and no cetifications, or leyal degrees, to whereas, ha can pro-
fessionally gay or state his arguments in the proper and correct
legal jargon needed to evarcome the defense's attorney's hurdles
and arguments... Especially considering the allegations made
by plaintiff,

“Dated: dune if 226

  

 

 
 

fariockein Vann
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 4 of 9

Case 7:1BROLAEGATEOR-LintSsUxonomre we A atierR@# 16/20 Page 2 of 7
MOTION FOR APPOINTMENT OF COUNSEL
IL, Kourilockein Vann, states the following:

1) Zam the plaintiff in the above entitled case. I make.
thethis declaration in support for this appointment of counsel.

2) The complainant in this case alleges that the plaintiff
was subject to the misuse and abuse of force, in a deviant and
sexual nature. As well as, being fondled by correctional staff;

While other unidentified staff stood by, and aid nothing/ failed
"to intervene. It alleges supervisory officials were aware of
the violent actions of their subordinates, and are liable for
failing to take action to control them. The plaintiff was subse~
quently denied due process in many aspects to lodging his com-
pliant, receiving adequate and proper medical care, etc. Plain-
tiff was denied mediacl care ordered by specialists, with ex~
treme deliberate delays.

3) This is a complex case, because it contains several differ-
ent legal claims, with each claim involving a different set
of defendants.

4) The case involves medical issues that require expert
testimony.
5) The plaintiff has requested for a jury trial.

6) The cage will require discovery of documents and deposit-
itions of a number of witnesses,

7) The testimony will be in sharp conflict, since plain-~

‘tiff alleges that the defendants are involved in assaulting .
and fondling the plaintiff, while defendants,'in their grievance

' reply, and their "to-from" to their supervisors, assert differ~

ently.

8) The plaintiff has no legal education, certifications
or degrees. .

9) The plaintiff has very limited access to the law library
and legal taterial, as well as the ability to investigate the.
facts of the case. For example, by locating and, interviewing
or staff or offenders who were possibly eye witnesses,

10) As set forth in the memorandum of law submitted with
this motion, these facts, along with the legal merits of plain-

tiff's claims, support the appointment of counsel to represent
the plaintiféf.

WHEREFORE, the plaintiff's motion for appointment of counsel
should be granted. Pursuant to 28 U.S.C. 81746, I declare under

pated: June \\ 22d

 
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 5 of 9

Case 7:16-cv-07367-VB-LMS Document 171 Filed 06/16/20 Page 3 of 7 .
MEMORANDUM OF LAW IN SUPPORT OF
PLAINTIFF'S MOTION FOR APPOINTMENT OF COUNSEL

This is a Civil rights case, filed undar 42 U.S.C. § 1983,
filed by a state prisoner and asserting claims for the unconsti-
tutional misuse and abuse of force, the denial of due process
in subsequent addressments to issues raised therein the plaint-
iff's filing, and the denial of medical care for injuries in-
flicted during the misuse and abuse of force. The palintiff:
seeks damages as to all claims, and an injunction to ensure
proper medical care. oS

This complaint alleges that plaintiff was sexually assault~
ed and fondled by correctional staff, Whereas, the plaintifef
has been possibly seriously injured/effectsad in his groin area’
(veprodutive oxgan(s). Which could have a profound long term
negative effect on the plaintiff. The plaintiff. [still has]
pain in his perineum area, as well as, his testicles area, and,
sometimes his pelvic area. ‘The plaintiff is being denied the
adequate treatment for these areas complained about, as a direct
effect of the defendant named herein's misuse of force.

ARGUMENT

In deciding whether to appoint counsel for an indigent
litigant, the court snmould consider “the factual cotplexity
of the case, the ability of the indigent to investigate the
facta, the existence of conflicting testimony, the ability of
the indigent to present his claim, and the complexity cf the
legal issues” (Abdullah v. Gunter, $49 F 24 1032, 1035(Bth Cir.
1997) (citation omitted). In addition, the covrts have suggested
that the most important factor is whether the case appears to
have merit (Carmona v. U.S. Bureau of Prisons, 243 F. 3d 629,
(2a Cir. 2001). Hach of these factors weighs in favor of the
appointment of counsel in this cage, .

1) FACTUAL COMPLEXITY: The-plaintiff alleges he was sexual~_
ly assaulted and fondled by staff, while others stood by and
watched. He also asserts supervisors were immediately notified,
and did nothing about the incident. He also challenges that,
the denial of medical care was "down played" after the inci~.
dent by other defendants. Finally, he makes other claims, inclu-
ding the denial of due process being one of them. The sheer
number of claims and defendants makes this a factually complex
case,

e

.~1-
Case 7:16-cv-07367-VB-LMS Document172 Filed 06/17/20 Page 6 of 9
Case 7:16-cv-07367-VB-LMS Document171 Filed 06/16/20 Page 4 of 7

In addition, one of the plaintiff's claims involves the
certain denials of medical care, it will probably be necessary
to present medical expert testimony, or, to cross~examine med-
ical witnesses of defendants, or both. The presence of medical
or other issues requiring expert testimony support the appoint-
ment of counsel (Montgomery v. Pinchak, 2294 F.30° 492, 563-04
(34 Cix. 2002); Moore v, Mabus, 976 F. 20 268, 272 (5th Cir.
1992); Jackson v. County of McLean, 953 F. 24 1070, 1673(7th
Cir. 1992). |

2) THE PLAINTIFF'S ABILITY TO INVESTICAPE: the plaintiff
is incarcerated, and has no ability to investigate the facts.
x axamole, he is unable to identify and locate, and interview

offenders whe were present, and who saw some or all of the

misuse of force, He is in the same situation with regard to _
developing facts as an offender who has been transferred to
a different facility, a factor several courts have cited in
appointing counsel ( Tucker v. Randall, 948 FP. 24 391-92 (7th
. Cir. 1991); Gatson v. Coughlin, 679 F. Supp. 270, 273 (W.D.N.Y.
1998). In addition, this case will require considerable disco-
very concerning the identity of witnesses, the officer's reports,
and statements about the incident, and prior history of misuse
cf Force involvement with defendants named herein, and the plain-
tiff's medical (Parham v. Johnson 126 F.3d 454, 459(3d Cir.
1997) (holding counsel should have been appointed, because "pri-
sonere’s lack of legal experience, and the complex discovery
rules clearly put offender at a disadvantage in countering defen-
se discovary tactics... these [discovery] rules prevented [the
plaintif£} from presenting an effective case below").

3) CONFLICTING TESTIMONY: The plaintiff's account of his
gexual assault and fondling by defendants, is so in conflict
with the statements of the defendants. This aspect of the case .
will be a credibility contest between defendants and the plain-
tiff(and each inmate witness as can be located). The existence
of these credibility issues supports the appointment of counsel
(Steele v. Shah, 87 F. 3d 1266, 1271(tith Cir. 1996): Gatson
v. Coughlin, 769 F. Supp. @ 273).

4) ABILITY OF THE INDIGENT TO PRESENT HIS CLAIM: The plain-
tiff is an indigent prisoner with no legal training, a factor

oD
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 7 of 9
Case 7:16-cv-07367-VB-LMS Document 171 Filed 06/16/20 Page 5 of 7

that supports appointment of counsel (forbes v. Edgar 262, 264
(7th Cir. 1997). In addition, he is incarcerated with very
limited access to the law library as a factor supporting appoint-
ment of counsel (Rayes v. Johnson, 969 F. 2d 700, 703-04 (8th |
Cir. 1992),

5) LEGAL COMPLEXITY: The large number of defendants, some
who are supervisory officials, presents complex issues of de~
terming which defendants are sufficiently personally involved
in the Constitutional violations to be held liable (Hendricks
v. Coughlin, 114 F. 34 390, 394(2a Cir. 1997) (Holding complexity
of supervisor Liablity supported appointment of counsel). In
addition, the plaintiff has asked for a jury trial, which requir-
es much greater legal skiil than the plaintiff has, or can de~-
velop(solis v. County of Los Angeles, 514 F,. 3d 946, 958(9th
Cir. 2008)(Prisoner of 8th Grade education and no legal’ train-~
ing, is "ill-suited" to conduct a jury trial.).

6) MERIT OF THE CASE: The plaintiff's allegations, if
proved, clearly would establish a constitutional violation.
The unprovoked and injurious sexual assault and fondling alleged
in the complaint clearly states an 8th amendment violation (fud-
son v. MeMillian, 503 U.S. 1, 112 S. Ct. 995(1992). ‘the allegat-
ions of denial of medical care amount to “intentionally inter-
feing with the treatment once prescribed", which the Supreme
Court has specifically cited as an example of unconstitutional
deliberate indifference to a prisoner's medical neads (Estelle
v. Gainble, 429 U.S. 97, 105,.97 S. Ct. 285(1975}.

. CONCLUSION .
‘For the foregoing reasons, the court should grant plain-

Dated: Jone. \ l 2G.225

 

Qn
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 8 of 9
Case 7:16-cv-07367-VB-LMS Document 171 Filed 06/16/20 Page 6 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Kouriockein Vann. ‘ Pp R O .
, Petitioner, | —"= SE OFFICE
_ AFFIRMATION OF S CE
VS.

Case No. 16¢v7367
Y. Sudranski, et al.,

Respondent
-- x

 

I, Kouriockein Vann, declare under penalty of perjury that I have served a copy of the attached

appointment of counsel motion, with supporting affidavits upon the below named party:

NYS Attorney General Office Attn: Court Clerk
44 So. Broadway Southern District Federal Court
White Plains, NY 10601 500 Pearl Street

New York, NY 10007

I, Kouriockein Vann, declare under penalty of perjury that the above statements are true and correct.

Dated: June 11, 2020
Fallsburg, New York

 
Case 7:16-cv-07367-VB-LMS Document 172 Filed 06/17/20 Page 9 of 9

[fplaitepy Ll [Hefs ifr H tie oh | ESE
SULLIVAN CORRECTIONAL FACILITY

"P.O. BOX 416

. FALLSBURG, NEW YORK 12733-0116

NAME: Kouriockein vann =~ — pin; LOAOO47

 

 

 

LEGAL Mt, Attn.: Pro se Intake Office.
. Federal District Court
Southern District of New York
. 900 Pearl Street
' New York, NY 10007

1402 a6ed OZ/9T/90 Paid TZT UewUND0g SWT-EA-Z9EL0-AD-9T:Z BSeD

 

ae seal 93 a

Sis

Eas a ae

 

 

 

 

 

 
